872 F.2d 418Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lillie M. LYONS, Plaintiff-Appellant,v.J.A. MARCHMAN, Tom Crenshaw, Barry Factory Stores of NorfolkInsurance, d/b/a Barry's Manufacturing Company,Harold S. Zeeman, Jr., Defendants-Appellees.
No. 88-2169.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1988.Decided March 23, 1989.

Lillie M. Lyons, appellant pro se.
Leto Copeley, Smith, Patterson, Foillin, Curtis, James & Harkavy, for appellees.
Before DONALD RUSSELL, K.K. HALL, and WILKINS, Circuit Judges.
PER CURIAM:


1
Lillie M. Lyons appeals from the district court's order dismissing her complaint asserting claims of employment discrimination, 42 U.S.C. Secs. 2000e et seq., and breach of contract.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lyons v. Marchman, C/A No. 86-713 (M.D.N.C. Aug. 16, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.